       Case 3:18-cv-00079-JPB Document 202 Filed 10/15/19 Page 1 of 2 PageID #: 2360

USCA4 Appeal: 19-2122   Doc: 1        Filed: 10/15/2019   Pg: 1 of 2


                                                                FILED: October 15, 2019

                          UNITED STATES COURT OF APPEALS
                              FOR THE FOURTH CIRCUIT

                                     ___________________

                                          No. 19-2122
                                      (3:18-cv-00079-JPB)
                                     ___________________

        JULIE ANN HAMSTEAD

                    Plaintiff - Appellant

        v.

        WEST VIRGINIA STATE POLICE; THE CITY OF RANSON, WEST
        VIRGINIA; SARGEANT KEITH SIGULINSKY, in his official capacity; CITY
        OF CHARLES TOWN, West Virginia; MASTER PATROLMAN JASON
        NEWLIN, in his official capacity; THE WEST VIRGINIA DIVISION OF
        HIGHWAYS; RODNEY D. HEDRICK, SR., in his official capacity; KYLE
        REED KOPPENHAVER, in his official capacity; AB, an unknown individual
        known as the West Virginia Department of Highways "Muscle Man" on the 2016
        Ranson-Charles Town Green Corridor Fairfax Boulevard Project; JEFFERSON
        CONTRACTING, INC., a corporation; JEFFERSON ASPHALT PRODUCTS
        COMPANY, a corporation; DALE DEGRAVE; ALLEN SHUTTS; JOHN
        TIMOTHY MORRIS; WEST VIRGINIA UNIVERSITY HOSPITALS-EAST,
        INC, d/b/a Jefferson Medical Center; KELLY HALBERT, RN; X, Y AND Z,
        unknown persons who conspired and/or aided and abetted in the fabrication of
        false criminal charges against Julie Hamstead; THE CHARLES TOWN
        GENERAL HOSPITAL, d/b/a Jefferson Medical Center

                    Defendants - Appellees

         and

        D. R. WALKER, in his official capacity

                    Defendant
       Case 3:18-cv-00079-JPB Document 202 Filed 10/15/19 Page 2 of 2 PageID #: 2361

USCA4 Appeal: 19-2122    Doc: 1          Filed: 10/15/2019   Pg: 2 of 2




        This case has been opened on appeal.

        Originating Court                         United States District Court for the
                                                  Northern District of West Virginia at
                                                  Martinsburg
        Originating Case Number                   3:18-cv-00079-JPB
        Date notice of appeal filed in            10/07/2019
        originating court:
        Appellant(s)                              Julie Ann Hamstead
        Appellate Case Number                     19-2122
        Case Manager                              Richard H. Sewell
                                                  804-916-2702
